Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although it is well-known in the art that anucleate cells may have payloads delivered into the cells the method of using constriction-mediated perturbations to introduce the payload into anucleate cells was not disclosed in the prior art at the effective time of filing of the claimed invention.  While the method of using constriction-mediated perturbations to introduce the payloads into nucleated cells was known at the effective time of filing of the claimed invention, one of ordinary skill in the art would not have reasonably predicted that the method would have been effective in delivering payloads to anucleate cells, since not all methods of delivering payloads to anucleate cells are effective and nucleated cells use a different mechanism of membrane repair than anucleate cells.  Specifically, certain methods of electroporation and hypotonic hemolysis are effective in delivering payloads to anucleate cells, but certain methods of laser-induced or shear-induced physical perturbations and saponin hemolysis are ineffective since the cells are unable to reseal as explained by Applicant in the Remarks (See Remarks pg. 9 para. 2 to pg. 10 last para.).  Additionally, nucleated cells appear to repair membrane perturbations using vesicles/lysomes which are not present in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 27, 29-36, 39, 40, 46, 47, 75-79, and 93-101 are allowed.  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632